378 F.2d 56
Ronald M. COLEMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 21242.
United States Court of Appeals Ninth Circuit.
May 4, 1967.

Charles A. Collier, Jr., Los Angeles, Cal., for appellant.
John K. Van de Kamp, U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief Crim.  Div., Roger A. Browning, Michael D. Nasatir, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges; and SMITH,1 District judge.
PER CURIAM.


1
Appellant was convicted by a jury of violation of 18 U.S.C. 659-- the stealing and taking of goods from interstate commerce with the intent to convert them to his own use.  The issues of asportation, intent and sufficiency of the evidence were for the jury.  The value of the goods and the fact of interstate commerce were stipulated to.


2
The jury adopted the prosecution's view of the evidence, and convicted appellant.  We affirm.



1
 Russell E. Smith, United States District Judge, District of Montana, sitting by designation